Citation Nr: 1432922	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  12-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the case has been transferred to the RO in Hartford, Connecticut.  


FINDINGS OF FACT

1.  In an unappealed September 1995 rating decision, the RO denied service connection for bilateral hearing loss. 

2.  Evidence received since the September 1995 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for bilateral hearing loss.  

3.  The Veteran experienced combat-related acoustic trauma in service. 

4.  The Veteran has currently diagnosed sensorineural hearing loss and tinnitus.

5.  Tinnitus is etiologically related service.
 
6.  The Veteran experienced chronic symptoms of hearing loss in service, and continuous symptoms of hearing loss after service separation.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision which denied service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
2.  The evidence received subsequent to the September 1995 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) , 3.303, 20.1105 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 



Reopening Service Connection 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied service connection for bilateral hearing loss in September 1995, finding that there was no current hearing loss disability and no evidence of hearing loss in service.  The Veteran did not appeal the September 1995 decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  For these reasons, the Board finds that new and material evidence in this case must identify a current hearing loss disability, or must establish a nexus between current hearing loss and service.  

New evidence received subsequent to the September 1995 rating decision includes VA treatment records, a June 2011 VA examination, and DRO and Board hearing testimony.  The Board finds that the new evidence received since the September 1995 rating decision is material.  VA treatment records and a June 2011 VA examination identify current bilateral hearing loss.  In lay statements and testimony, the Veteran provided additional details with respect to the in-service noise exposure and hearing loss symptoms.  This evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, supra.  Additionally, lay testimony and lay statements provided during the course of VA treatment indicate that hearing has been present since service.  As such, the Board finds that new evidence relates to the unestablished fact of a current diagnosis and chronicity and continuity of hearing loss symptomatology necessary to substantiate the claim for service connection.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for bilateral hearing loss has been received.  See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the veteran's claim of entitlement to VA benefits.  As the Board is granting service connection for bilateral hearing loss, the Board finds that it may proceed with the adjudication of the claim on the merits without prejudice to the Veteran.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to that claim.  Walker, supra.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

The Veteran contends that bilateral hearing loss and tinnitus are related to exposure to combat acoustic trauma in service.  The Veteran also identified one significant incident in service in which he was in close proximity to a 155 Howitzer when it fired.  He described the onset of hearing loss and tinnitus symptoms after that incident in service and contends that symptoms have been present since service. 

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385 and has tinnitus.  On the authorized VA audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
15
40
55
LEFT
50
45
50
55
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The VA examination and VA treatment records also reflect diagnoses of tinnitus.  

The Board finds that the Veteran experienced acoustic trauma in service.  The testified in a July 2012 DRO hearing and April 2014 Board hearing that he was exposed to combat noise in service.  He testified that he was standing next to a 155 artillery gun in service when it was fired, and reported that blast knocked him to the ground.  He reported that he could not hear out of the left ear for two days after that incident, and that he continued to have problems with muffled hearing and tinnitus in that ear in service and since service.

The Veteran has reported exposure to weapons fire, to include close-proximity exposure to a 155 Howitzer blast in service.  The Veteran's DD 214 and personnel records show that he served from in Vietnam as a light infantryman, and July 2002 correspondence from the Center for Unit Records Research tends to verify reported combat exposures identified in conjunction with a prior posttraumatic stress disorder claim, which was granted in 2002.  The record indicates that the Veteran was involved in combat, and the Board finds that the in-service exposure to acoustic trauma and symptoms reported by the Veteran are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) and (b) (West 2002) and 38 C.F.R. 
§ 3.304(d).  Thus, the Board finds that the Veteran has provided credible lay evidence of combat-related noise exposure in service, and of experiencing hearing loss and tinnitus symptoms immediately following exposure to a 155 Howitzer blast in service.  

The Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  The Board finds that tinnitus is shown to have been incurred in service.  

On a November 1968 induction audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
0
0
0
NR
0

On the service separation audiological evaluation in January 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
0
0
0
NR
0

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, such is not required.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id.  

The Board finds that the Veteran experienced chronic symptoms of hearing loss in service, and continuous symptoms of hearing loss after service separation.  The Veteran has provided testimony indicating that he could not hear for at least two days following exposure to a 155 Howitzer blast in service, and he identified having problems with hearing loss since this incident in service.  The record shows that the Veteran had reported symptoms of hearing loss in service and post-service, and his statements are consistent with and supported by statements made during the course of VA ENT and audiology treatment.  In an October 2001 ENT consult, the Veteran reported significant military noise exposure in 1970 with a head concussion.  He reported that his hearing loss symptoms had been present since Vietnam.  During the course of a September 2004 audiology consultation, the Veteran described symptoms of hearing loss and tinnitus in service after exposure to noise from a 155 Howitzer.  Because these statements with regard to the onset of hearing loss were made for the purpose of treatment prior to the submission of the present claim for service-connection, the Board finds that they are credible and probative.  

While a June 2011 VA examiner opined that it was not likely that bilateral hearing loss and tinnitus were attributed to time spent in service, he reasoned that hearing was within normal limits in service without evidence of threshold shifts, and that the Veteran had a history of hearing loss for a "couple of years" with recent decline in the left ear within the past year.  While a VA examiner opined that hearing loss and tinnitus were not due to service, the Board finds that the VA examiner did not adequately address symptoms of hearing loss and tinnitus in service, and the examiner relied heavily on findings from a separation examination, stating that no significant threshold shifts were noted in service.  However, the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See Hensley, 5 Vet. App. at 157.   

The June 2011 VA examiner did not have an opportunity to review testimony provided by the Veteran with regard to hearing loss and tinnitus symptoms in service after close-proximity exposure to the firing of a 155 Howitzer.  The VA examiner also incorrectly identified a two-year history of hearing loss, while VA treatment records dated in October 2001 and September 2004 identify a history of hearing loss since and tinnitus since the Veteran's service in Vietnam.  Accordingly, the Board finds that the June 2011 VA opinion is not adequate as it does not consider all the relevant evidence of record, to include lay evidence which the Board has found to be credible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board finds that the Veteran's testimony with respect to having symptoms of hearing loss both in service and after service separation is credible and it is consistent with the Board's finding of exposure to combat acoustic trauma in service.  Moreover, the Board finds that the Veteran has provided competent and credible lay evidence identifying the onset of tinnitus in service.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus is etiologically related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


